Pek Cueiam.
The State's witness Young testified that about midnight August 8, 1965 he was on his way home and at the corner of Ora Street and Ralph Street in Asheville when “Somebody ran up and hit me on the side of the head and one put the knife on me and I told them to take all I had but don’t cut me. They took my *643money and my billfold out of my pocket and when it didn’t have any money they threw it down and run. ... I had about seventy-five dollars, maybe a few dollars over that (which they took) . . . The boy over there was the one with the knife (indicating defendant Johnson). Gilleabeaux went in my pocket and got my greenback money and Johnson got the silver money and during that time Johnson had the knife in his hand, holding it right behind my head. They had knocked me down and I was getting up when they had the knife on me and I told them to take my money but don’t cut me.”
The record contains only one exception, the failure of the Court to nonsuit the State at the close of the State’s evidence. From the foregoing excerpts of the evidence elicited from the State’s witness, Stiles Young, it can be seen that the exception is without merit.
Affirmed.
Mooke, J., not sitting.